Citation Nr: 1726955	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-04 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the lumbosacral spine with chronic lumbar strain, rated 10 percent prior to May 5, 2014, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1993 to September 1995, from October 2001 to April 2002, and from February 2003 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied an increased rating for the lumbosacral spine and denied petitions to reopen claims of service connection for cervical spine and right shoulder disabilities. 

In a September 2014 rating decision, the RO subsequently increased the rating for lumbosacral strain from 10 percent to 20 percent effective May 5, 2014.  As this increase did not represent a complete grant of the benefits on appeal, the Veteran's claim for an increased rating for this disability remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

An April 2015 rating decision granted service connection for the Veteran's cervical spine condition and right shoulder disabilities.  Thus, those claims are no longer on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

During the pendency of the appeal for the Veteran's lumbosacral disability, she has undergone VA examinations in June 2010 and May 2014.  These examination reports do not include all the required testing pursuant to § 4.59 and Correia.  These examinations provided ranges of motion, but did not include joint testing for pain on both active and passive ranges of motion.  As such, a new VA examination is needed.

On remand, obtain updated VA treatment records and associate them with the file.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with relevant VA treatment records since December 2013.  

2.  Schedule the Veteran for a VA examination to assess the current severity of her service-connected degenerative joint disease of the lumbosacral spine with chronic lumbar strain.  The claims file should be reviewed and all appropriate testing should be conducted.

a) The joints involved should be tested for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.  

b) The examiner should also indicate whether, and to what extent, there is likely to be additional functional loss or impairment due to pain, weakness, easy fatigability, incoordination, or during flare-ups.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost.  

These findings are required by VA regulations as interpreted by courts.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If it is not possible to provide the requested opinions on additional functional impairment without resort to speculation, the examiner must explain why this is so. 

c) The examiner should also discuss the nature, extent and severity of any radiculopathy or neuropathy found to be present.  For any radiculopathy or neurologic impairment found in the upper or lower extremities, the examiner should specifically opine as to whether the paralysis is complete or incomplete, and whether such symptomatology is best described as "mild," "moderate," "moderately severe," or "severe."

3.  Finally, readjudicate the appeal to include consideration of separate ratings for any neurologic impairment of the lower extremities.  If the benefit sought on appeal are not granted in full, issue the Veteran and her representative a supplemental statement of the case and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


